Citation Nr: 1710065	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from September 24, 2002, to June 24, 2007, for posttraumatic stress disorder.

2.  Entitlement to an initial disability rating in excess of 70 percent from June 25, 2007, to September 4, 2013, for posttraumatic stress disorder.

3.  Entitlement to a disability rating in excess of 10 percent from October 5, 2011, to December 29, 2011, for asthma.

4.  Entitlement to a disability rating in excess of 30 percent from December 30, 2011, for asthma.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned during a September 2013 hearing.  A transcript is of record.

In December 2014, the Board denied entitlement to an increased initial disability rating for posttraumatic stress disorder from September 24, 2002, to June 24, 2007, and granted a 70 percent disability rating from June 25, 2007, for that same disorder.  The Board remanded the issue of entitlement to an increased initial disability rating since April 15, 2012, for posttraumatic stress disorder for further development, including additional treatment records and a new VA examination.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016 the Court issued an Order granting a January 2016 Joint Motion for Partial Remand.  The Court directed that the Board's December 2014 denials of an initial disability rating in excess of 30 percent from September 24, 2002, to June 24, 2007, and an initial disability rating in excess of 70 percent from June 25, 2007, to April 14, 2012, be vacated and remanded.

While the case was on appeal to the Court a July 2015 rating decision granted an initial 100 percent disability rating for posttraumatic stress disorder, effective September 5, 2013.  The July 2015 rating decision represented a full grant of the Veteran's appeal for the period beginning September 5, 2013, as no higher disability rating is available under the relevant diagnostic criteria.

In August 2016, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  The RO has not issued a rating decision on the issue; however, the issue is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran initially filed a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability in September 2008, which was denied in an August 2009 rating decision that was not appealed.  That decision is final.  38 U.S.C.A. § 7105 (West 2014).  

The Veteran filed another claim of entitlement to individual unemployability due to service-connected disability in April 2012, which was denied in a July 2013 rating decision that is also final.  Id.  Consequently, any claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability stems from the August 2016 claim. 

The issues of entitlement to higher disability ratings for asthma since October 5, 2011, and entitlement to a total disability rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From September 24, 2002, to June 24, 2007, the Veteran's posttraumatic stress disorder was manifested by no more than occupational and social impairment with occasional decrease in work efficiency.

2.  From June 25, 2007, to September 4, 2013, the Veteran's posttraumatic stress disorder was not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From September 24, 2002, to June 24, 2007, the criteria for an initial disability rating in excess of 30 percent for posttraumatic stress disorder were not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From June 25, 2007, to September 4, 2013, the criteria for an initial disability rating in excess of 70 percent for posttraumatic stress disorder were not met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Increased Ratings

The Veteran contends that his posttraumatic stress disorder has been more severe than the assigned ratings reflect.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  

The Veteran's posttraumatic stress disorder is evaluated under the General Rating Formula for Mental Illnesses.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating applies if the veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id. 

A 50 percent rating applies if the veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating applies if the veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating applies if the veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Under 38 C.F.R. § 4.126(a), an evaluation of a mental disorder must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The assigned rating should be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  While the evaluation should consider the extent of social impairment, a rating should not be assigned based solely on social impairment.  38 C.F.R. § 4.126(b).  Further, the list of symptoms within the criteria for each rating is not exhaustive, so the impact of other symptoms particular to a veteran or a disorder on occupational and social functioning should also be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board acknowledges that 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated, effective August 4, 2014.  79 Fed. Reg. 45,093, 45, 096 (Aug. 4, 2014).  The Secretary directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45,093, 45,094; Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  As the Veteran's claim was certified to the Board prior to August 4, 2014, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies.  Regardless, the Veteran will not be prejudiced, as the rating criteria in both the prior and current versions of 38 C.F.R. § 4.130 remain the same.  See 79 Fed. Reg. 45,093, 45,094 ("This update to incorporate the current [American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -V)] will not affect evaluations assigned to mental disorders as it does not change the disability evaluation criteria . . . .").

While the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability, which is remanded below, is based in part on his posttraumatic stress disorder, the Veteran is not prejudiced by the adjudication of his appeals for higher initial disability ratings during the relevant periods, as his claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was filed in August 2016, and he has already been granted an initial 100 percent disability rating for posttraumatic stress disorder, effective September 5, 2013.

A.  From September 24, 2002, to June 24, 2007

Prior to June 25, 2007, the Veteran's symptoms due to posttraumatic stress disorder  did not meet the criteria for a rating in excess of 30 percent.  The Veteran's symptoms appeared to improve with medication and worsened when he failed to comply with medication instructions; however, even after resolving reasonable doubt in the Veteran's favor and applying all of his symptoms to the entire period, VA and private treatment records, as well as lay statements, still show that the disorder was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  It was not manifested by occupational and social impairment with reduced reliability and productivity.  In this regard, while the Veteran had difficulty with concentration and mild impairment for recall, he did not have impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking.  

A review of VA outpatient records shows that in a September 2002 record, the Veteran reported difficulty concentrating and increasing feelings of sadness and guilt. In December 2002, he reported nightmares, intrusive thoughts, avoidance behaviors, sleep impairment, irritability, and an exaggerated startle response.  Mental status examination that month showed the appellant to be alert, cooperative, and interactive.  He was pleasant and well groomed.  There were tremors, tics, abnormal posturing, or psychomotor retardation.  The appellant's speech was normal, and not pressured.  His mood was depressed, but his affect was stable and his mood was congruent.  The appellant's thought processes were goal directed, coherent and logical.  The Veteran denied suicidal and homicidal ideation, and his insight and judgment were intact.  .  

In February 2004, the Veteran was noted to sleep better, but still have anhedonia and helpless feelings.  Mental status examination revealed that the Veteran was not in acute distress.  He was cooperative, and interactive, with good eye contact.  He was pleasant and well groomed.  The claimant displayed no tremors, tics, abnormal posturing, abnormal mannerisms, and there was no evidence of psychomotor agitation or retardation.  The Veteran's speech was normal and not pressured.  The claimant's mood appeared euthymic although he reported depressive spells.  His affect was stable and mood congruent.  The appellant's thought process was goal directed, coherent, logical, without looseness of association, flight of ideas, or ideas of reference.  There were no signs of an overt psychosis, and he denied any hallucinations or delusions.  The Veteran also suicidal and homicidal ideation.  A global assessment of functioning score of 65 was assigned.  

In January 2007, the Veteran reported nightmares and avoidance of triggers such as news about ongoing wars.  

At a May 2007 VA examination the Veteran reported periods of sadness, hopelessness, and helplessness.  The Veteran stated that he had thought about suicide, but had no plan or intent to do so.  The examiner assigned a global assessment of functioning score of 72.  

Based on this evidence the Board finds that the assigned 30 percent evaluation was appropriate.  In this regard, the evidence did not show a flattened affect, or circumstantial, circumlocutory, or stereotyped speech.  There were no suggestions that the appellant had panic attacks more than once a week, difficulty in understanding complex commands, or impairment of short- and long-term memory.  Indeed, the appellant's thought process was goal directed, coherent, and logical.  The Veteran's speech was consistently normal and not pressured.  The appellant's affect was stable and mood congruent.  Finally, the assigned global assessment of functioning scores suggested no more than mild impairment.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  As such, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for posttraumatic stress disorder prior to June 25, 2007.    

B.  From June 25, 2007, to September 4, 2013

The Veteran's posttraumatic stress disorder did not meet the criteria for a 100 percent rating from June 25, 2007, to September 4, 2013.  His posttraumatic stress disorder alone did not result in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

VA treatment records indicate that the Veteran experienced a cerebrovascular accident in April 2008, after which time he experienced functional deficits, including memory impairment.  

Prior to the cerebrovascular accident the Veteran was employed full-time and was contemplating retirement.  He ultimately chose not to retire, because his work reportedly helped him cope with his symptoms.  He reported suicidal ideation, but without intent or plan.  He socialized with friends on a regular basis.  While he had nightmares and intrusive thoughts, his sleep was satisfactory.  Attention and concentration was mildly impaired, and his general fund of information was mildly impaired, but there was no evidence of psychosis.  He was assigned Global Assessment of Functioning scores of mid-to-high 40s and 70.  See June 2007 Dr. Boyd; September 2007 VA Neuropsychiatric Examination.  

Following his cerebrovascular accident, memory difficulties resulted in the claimant getting lost while driving, which ultimately led him to medically retire from his full-time job as a letter carrier.  His medical retirement, and continued memory and functional deficits subsequently aggravated his posttraumatic stress disorder symptoms.  The Veteran began experiencing near-continuous depression and anxiety that affected his ability to function independently; however, he remained largely independent in his activities of daily living.  He also began experiencing panic attacks, which improved and worsened in frequency and severity during the relevant period.  At times he had up to two panic attacks per day, and at times he experienced only occasional panic attacks.  He also experienced worsening symptoms due to stressors at home, including having to function as the main caretaker for his mother-in-law.  

Mental status examinations after April 26, 2008, reveal psychomotor agitation and periods of worsening and improvement in symptoms and functional limitation.  Private clinician Dr. Boyd noted in May 2008 that the Veteran's symptoms suggested an organic brain problem, but that his medical retirement was taking away the Veteran's outlet for dealing with his constant depression and anxiety.  Private clinician Dr. Mehra indicated that the Veteran's worsening psychiatric symptoms were causing poor focus and poor concentration.  Private clinical Dr. Peterson noted that the Veteran had obsessional rituals, but not severe enough to interfere with routine activities, and found he had no difficulty following commands, and only occasionally had some interference in performing activities of daily living.  

Following his medical retirement, the Veteran generally felt better mood-wise, and began exercising, although he was still not sleeping well.  His primary difficulty was frustration and anxiety related to his stroke related deficits.  He struggled during periods to function while dealing with panic attacks, which involved shaking, sweating, shortness of breath, and feeling overwhelmed.  He developed agoraphobia and became afraid to drive and leave his home by himself.  He was, however, still assigned Global Assessment of Functioning Scores in the 40s and 60s.  Subsequently, in March 2009, VA treatment records show that his ability to concentrate had improved, but he was still depressed and worries pervasively.  He denied suicidal ideation.  He was less social, but occasionally visited with people outside of his immediate family.  In January 2010, the Veteran reported that he was doing "pretty good", except one per week he had spells during which he was amotivated, sad, and anxious.  He was going to a fitness club several times per week, and played golf.  His sleep had improved, and high nightmares were stable.  

During a March 2011 VA neuropsychiatric examination, the Veteran reported marital difficulty and continued difficulty remembering things.  He had supportive friends, whom he saw at weekly dinner parties.  On a typical day, he read or watched television, went to the gym with his son, and attended church with his wife.  His activities of daily living were intact, but he did not drive due to fear of getting lost.  On mental status examination, the Veteran accurately completed serial threes without difficulty and could spell five-letter words both forward and backwards.  His fund of basic information appeared good, and immediate retention was good.  His insight and judgment were intact.  The examiner assigned a global assessment of functioning score of 62 and found there did not appear to be a specific reason from a psychiatric standpoint why the Veteran should not be able to sustain employment should he so choose.  

As the Veteran's memory deficits worsened, he was unable to find his way home without the help of a GPS navigation device.  He became depressed that he was losing his independence, and developed marital difficulties.  He reported occasional suicidal ideation, but denied intent or plan.  However, two months later, he reported feeling exceptionally well, sleeping better, with better mood.  He was playing golf and denied becoming hopeless and suicidal.  See June 2011 VA Treatment Records.  Thereafter, he continued to experience depression and anxiety, but did not report more than occasional suicidal ideation, and firmly denied intent or plan.  

In February 2012, he was experiencing increased frustration with his role as a caretaker, and increased marital difficulty; however, he still visited friends, and had good relationships with his sons.  He noted that, since his stroke in 2008, he had continued to get lost easily and could only drive places if they were within five miles of his home.  He also reported that his mood would change significantly from one day to the next.  He was assigned a Global Assessment of Functioning score of 50.  See February 2012 VA Treatment Records.  

Private treatment records from April 2012 indicate that the Veteran had developed dementia or Alzheimers, and was being treated by VA.  VA treatment records from the same period show that the Veteran's psychiatric symptoms were worsening due to his lack of independence secondary to stroke related deficits.  They indicated that he had been forced to retire due to memory issues, but was still independent in all activities of daily living.  Over the next year, the Veteran continued to experience similar symptoms, and he became increasingly frustrated by his caretaker role, resulting in increased marital difficulty.  He continued to experience occasional nightmares, intrusive thoughts, and feeling depressed and anxious at times.  He reported thoughts of death but no suicidal ideation.  He went out with friends two to three times per week.  He was assigned Global Assessment of Functioning scores of 50 and 55.  

While the Veteran's symptoms and functional limitations worsened at times, they also improved at times with medication and treatment.  He reported more labile symptoms and a higher degree of fluctuation following his stroke in 2008; however, a staged rating is not warranted.  As discussed above, the preponderance of the evidence in the record weighs against finding that the Veteran was totally occupationally and socially impaired from June 25, 2007, to September 4, 2013 due to symptoms associated with posttraumatic stress disorder.  At times the Veteran cared for his mother-in-law, and maintained good relationships with his three sons and with his friends.  Further, his symptoms responded to medication, he was able to follow commands, he was regularly judged to not be an imminent danger to himself, and, while there was some notation of a history of delusions, hallucination, and psychosis in 2008, no delusions, hallucinations, or psychosis was noted during the relevant period.  The Veteran was able to care for himself, was competent to manage his funds, and was able to be the primary caretaker for his mother-in-law.  

The Veteran has submitted lay statements such as the one in April 2011 and hearing testimony from September 2013 which reiterate symptoms such as extreme anxiety and panic attacks.  VA also received lay statements from the Veteran's wife in September 2002, and his son and nephew in June 2011.  These statements also reflect the above-noted symptoms, such as getting lost while driving, depression, sleep impairment, and memory loss.  The Veteran, his spouse, and his son and nephew are competent to make these reports, and their reports are credible and entitled to probative weight.  As explained above, however, the Veteran was not totally occupationally and socially impaired due solely to his posttraumatic stress disorder during the relevant period.  

III.  Extraschedular

The Court has held that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  If so, the Board must next determine whether the disability picture exhibits other related factors, such as those provided by the regulation as "governing norms", which render the applying the scheduler criteria impractical.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b)(1) (listing "related factors as marked interference with employment or frequent periods of hospitalization").  If other related factors are present, the Board must then refer the case to the Under Secretary for Benefits (Under Secretary) or the Director of Compensation and Pension Service (Director) to determine whether, "to accord justice", the disability picture requires the assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  

The Veteran's disability picture is not so exceptional that the available schedular ratings are inadequate.  Diagnostic Code 9411 applies specifically to posttraumatic stress disorder, and the criteria are broad and encompass the Veteran's primary symptoms of depressed mood, anxiety, nightmares, night sweats, sleep impairment, suicidal ideation, intrusive thoughts, hypervigilance, avoidance, irritability, exaggerated startle response, anhedonia, marital difficulty, social withdrawal, suspiciousness, problems with concentration, impaired judgment and insight, and panic attacks.  The Veteran was not hospitalized for his posttraumatic stress disorder and did not require frequent emergency room visits, and he was able to act as the primary caretaker for his mother-in-law.  Accordingly, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 30 percent from September 24, 2002, to June 24, 2007, for posttraumatic stress disorder is denied.

Entitlement to an initial disability rating in excess of 70 percent from June 25, 2007, to September 4, 2013, for posttraumatic stress disorder is denied.


REMAND

The evidence shows that VA never issued a statement of the case following the Veteran's timely April 2012 notice of disagreement with the October 2011 rating decision that assigned a disability rating of 10 percent for asthma.  See April 2012 VA Form 21-8940, Remarks (reporting diagnosis of severe asthma).  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The remaining issue on appeal-entitlement to a total disability rating based on individual unemployability due to service-connected disability-is inextricably intertwined with the issue of entitlement to an increased disability rating for asthma being remanded for issuance of a statement of the case.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case addressing the issues of entitlement to higher disability ratings for asthma from October 5 to December 29, 2011, and since December 30, 2011.  The statement of the case should also address entitlement to a total disability rating based on individual unemployability due to service-connected disability.  Thereafter, if and only if the Veteran files a timely substantive appeal, the issue should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


